UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 99-10599
                         Summary Calendar

                         ROBERT L. DRAKE,
                                              Plaintiff-Appellant,

                              VERSUS

 136th AIRLIFT WING, Texas Air National Guard; JANET RENO, United
States Attorney General; PAUL COGGINS, United States Attorney; PAUL
WEAVER, Director, Air National Guard; DANIEL JAMES, Texas Air
National Guard, ADJ GEN; JOHN P HONEA, Major; KEITH TOWNSEND,
Captain; F WHITTEN PETERS, Secretary of the United States Air
Force,
                                             Defendants-Appellees.


                         ROBERT L. DRAKE,
                                              Plaintiff-Appellant,

                              VERSUS

136th AIRLIFT WING, Texas Air National Guard; JANET RENO, United
States Attorney General; PAUL COGGINS, United States Attorney; PAUL
WEAVER, Director, Air National Guard; DANIEL JAMES, Texas Air
National Guard, ADJ GEN; KEITH TOWNSEND, Texas Air Nation Guard,
EEO; JOHN P HONEA, Major; JOSEPH HOOTEN, CMSGT; JUANITA NOKELEY,
TSGT; GREGORY PRICKETT, TSGT; F WHITTEN PETERS, Secretary of the
United States Air Force,

                                             Defendants-Appellees.


                         ROBERT L. DRAKE,
                                              Plaintiff-Appellant,

                              VERSUS

HQ TEXAS AIR NATIONAL GUARD; JANET RENO, United States Attorney
General; PAUL COGGINS, United States Attorney; PAUL WEAVER,
Director, Air National Guard; DANIEL JAMES, Texas Air National
Guard, ADJ GEN; KEITH TOWNSEND; JUSTE SANCHEZ, Texas Air National
Guard/IO; AMY ASHER, Captain; F WHITTEN PETERS, Secretary of the
United States Air Force,
                                            Defendants-Appellees.
             Appeal from the United States District Court
                  for the Northern District of Texas
         USDC Nos. 3:98-CV-1673, 3:98-CV-1674, 3:98-CV-1675
                          January 31, 2000
Before SMITH, BARKSDALE and PARKER, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Robert L. Drake appeals the dismissal of

three consolidated lawsuits in which he alleged race discrimination

and retaliation in violation of Titles VI and VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000d and 2000e (1994), and
violations of the Privacy Act of 1974, 5 U.S.C. § 552a (1996).   We

affirm.

     Drake is a sergeant in the Texas Air National Guard (“TXANG”).

He alleges that he was denied promotion because of his race,

African-American and that after he filed a complaint of racial

discrimination with TXANG, military personnel retaliated against

him and circulated a list of the names of individuals who had

witnessed the discriminatory acts.

     The district court was correct in dismissing Drake’s Title VI

and Title VII claims.    Enlisted military personnel may not seek

damages in federal court for violations of constitutional rights in

intraservice disputes.   See Holdiness v. Stroud, 808 F.2d 417, 423

(5th Cir. 1987).

     The Privacy Act forbids an agency from disclosing any record

to another person except pursuant to a written request by, or with

the prior written consent of, the individual to whom the record


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
pertains.   5 U.S.C. 552a(b).        The list of persons who allegedly

witnessed   discrimination   against     Drake   is   not   a   Privacy   Act

“record.”   See 5 U.S.C. § 552a(a)(4).           The district court was

therefore   correct   in   holding    that   Drake    failed    to   state   a

cognizable claim under the Privacy Act.

     For the foregoing reasons, we AFFIRM the district court’s

dismissal of Drake’s law suits.

     AFFIRMED.